DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16, 2019 and January 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a clutch…for selectively engaging the output shaft to the motor” in claim 15.	
Such claim limitation(s) is/are: “a transducer for detecting an amount of torque transferred through the clutch to the output shaft,” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 discloses that the brake pad is composed of a material having a larger coefficient of friction than the material composing the rotor. However, the coefficient of friction of the rotor is unclear. The only claim that provides a material for the rotor is claim 30, which discloses a ferromagnetic material. However, there are many different types of ferromagnetic material such as; iron, nickel, cobalt and even some alloys. Since, it is unclear what material actually forms the rotor, it is also unclear what coefficient of friction of the rotor is being provided. It is further unclear what material of the brake pad is needed to provide a larger coefficient of friction than the material composing the rotor. What is the 
Claim 34 discloses that the armature includes…a groove…and wherein the groove is filled with a material having a larger coefficient of friction than the material composing the armature. However, the applicant fails to provide any material for the armature. Thus, it further unclear what material would be needed to provide an armature with a groove is filled with a material having a larger coefficient of friction than the material composing the armature. What is the type of material used for the armature? What type of material is used in the groove? Is it a resin or a polymer? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farag (2008/0127711).

In reference to claim 15, Farag discloses a rotary power tool (Figure 15) comprising: a motor (99), an output shaft (99) that receives torque from the motor, a clutch (i.e. electromagnetic clutch, see paragraph 96) positioned between the motor and the output shaft for selectively engaging the output shaft to the motor (Figures 15 and 16) and a transducer (129) for detecting an amount of torque transferred through the clutch to the 

In reference to claim 16, Farag discloses a controller (223) in electrical communication with the transducer for receiving a voltage signal output by the transducer and calibrating the voltage signal to a measure of torque transferred through the clutch (paragraph 98 and Figure 17).

In reference to claim 17, Farag discloses a display device (44) in electrical communication with the controller and operable to display a numerical torque value output by the output shaft for each fastener-driving operation performed by the power tool (paragraph 98 and Figure 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24, 30-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (2008/0127711) in view of Kristen et al. (2002/0066632). 


[AltContent: textbox (Second shaft portion)][AltContent: arrow][AltContent: textbox (First shaft portion)][AltContent: arrow]
    PNG
    media_image1.png
    442
    568
    media_image1.png
    Greyscale




In reference to claim 20, Farag disclose that the controller (223) is operable to shift the clutch from the first mode (paragraph 96), and as previously discussed above, Kristen et al. provide a drive shaft formed from the first and second shaft portions and are coupled for co-rotation (paragraph 18), wherein in the second mode, the second shaft portion is capable of being rotatable relative to the first shaft portion in response to the detected amount of torque transferred through the clutch reaching a predetermined torque threshold (see paragraphs 2 and 24) because when the shafts have been separated upon reaching a predetermined torque, the separation allows the second shaft to rotate when element 6 rotates or when a user manually rotates tool element 2 and the examiner further notes that the first shaft is also capable of rotating because the first shaft forms the “connected” portion which “continues to rotate after disengagement”, see paragraph 24), in response to the detected amount of torque transferred through the clutch reaching a predetermined torque threshold (see paragraphs 2 and 24).

In reference to claim 21, Kristen et al. disclose that the clutch includes a first coupling (see figure below) disposed on the first shaft portion, a second coupling (see figure below) disposed on the second shaft portion, and a sleeve (at 3 or at 9 or see figure 

[AltContent: arrow][AltContent: textbox (Second coupling)][AltContent: textbox (First coupling)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second interpretation of sleeve)][AltContent: arrow]
    PNG
    media_image1.png
    442
    568
    media_image1.png
    Greyscale


In reference to claim 22, Kristen et al. disclose further comprising an actuator (electromagnetic coil 11) for shifting the sleeve (at 9) to at least one of a first position coinciding with the first mode (engaged mode), or a second position coinciding with the second mode (disengaged mode, paragraph 30).



In reference to claim 24, Kristen et al. disclose that the biasing member biases the sleeve toward the first position (paragraph 30), and wherein the rotary power tool further comprises an actuator (electromagnetic coil 11) for shifting the sleeve from the first position toward the second position (paragraph 30). 

In reference to claim 30, Kristen et al. disclose that the clutch includes a rotor (8) composed of ferromagnetic material (at 12a and/or 12b or because “The anchor disc 9, being attracted to the rotor 8”, thus the rotor obviously includes a ferromagnetic material otherwise the anchor disc would not be attracted thereto, paragraph 30) coupled for co-rotation with one of the first shaft portion or second shaft portion, and an armature (9) coupled for co-rotation with the other of the first shaft portion or the second shaft portion, and wherein the rotor is coupled for co-rotation with the armature when the clutch is actuated from the second mode into the first mode (paragraphs 2, 13 and 30). 

In reference to claim 31, Kristen et al. disclose that the clutch further includes a coil (11) surrounding at least a portion (lower portion) of the armature (Figure 2), and Farag provides the controller (223) which is obviously capable/operable to energize the coil to generate a magnetic field to magnetize the rotor and the armature, thereby attracting the armature toward the rotor into frictional contact therewith and for coupling the “has features enough to support the device functions” (see paragraph 98) and the device function obviously include the first and second modes (paragraphs 94-96).

In reference to claim 32, Farag as modified by Kristen et al. disclose that the controller (223 of Farag) is obviously capable/operable to de-energize the coil (11), of Kristen et al. in the second mode of clutch operation, thereby permitting an air gap (at S as shown by Kristen et al.) to open between the rotor and the armature (Figure 2). 

In reference to claim 35, Kristen et al. disclose that the rotor (8) is coupled for co-rotation with the first shaft portion, and wherein the armature (9) is coupled for co-rotation with the second shaft portion (Figure 2 and paragraph 30). 

In reference to claim 36, Kristen et al. disclose that the rotor (8) is affixed to the first shaft portion, and wherein the armature is rotationally constrained relative to the second shaft portion but slidable (axially slidable caused by the magnetic poles) along the second shaft portion in response to the clutch being actuated between the first and second modes (paragraph 30).

Claim 33, is rejected, As Best Understood under 35 U.S.C. 103 as being unpatentable over Farag (2008/0127711) in view of Kristen et al. (2002/0066632) and Amtsberg et al. (3419087) or Kuwabara (2011/0259703).
In reference to claim 33, As Best Understood, Farag as modified by Kristen et al. disclose that the clutch further includes a brake pad (at 10 or at 10/17) engagable with the armature in the first mode of clutch operation, but lack, providing that the brake pad is coupled for co-rotation with an armature-facing side of the rotor and is composed of a material having a larger coefficient of friction than the material composing the rotor. However, Amtsberg et al. teach that it is old and well known in the art at the time the invention was made to provide a brake pad (36/38) that is coupled for co-rotation with an armature-facing side of rotor (39) because they are splined thereto (See Column 2, Lines 49-50) and being composed of a material having a larger coefficient of friction than the material composing the rotor because they are disclosed as being compressible and friction disc rings (Column 2, Lines 45-50). In addition, Kuwabara also teaches that it is old and well known in the art at the time the invention was made to provide a brake pad (5d) that is coupled for co-rotation with an armature (at 4) facing side (lower side of rotor 5, as seen in Figure 1) of the rotor (5, Figure 1 and paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the braking device, of Farag, with the known technique of providing a brake pad coupled for co-rotation with an armature-facing side of the rotor and is composed of a material having a larger coefficient of friction than the material composing the rotor, as taught by Amtsberg et al. or Kuwabara, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stops the rotor upon delivery of a controlled torque to the work. 

		
Claim 34, is rejected, As Best Understood under 35 U.S.C. 103 as being unpatentable over Farag (2008/0127711) in view of Kristen et al. (2002/0066632), Amtsberg et al. (3419087) or Kuwabara (2011/0259703), Spaulding (4782725) and/or Huber (4487270).

In reference to claim 34, As Best Understood, modified Farag discloses the claimed as previously mentioned above and Kristen et al. show that the armature includes a rotor-facing side (lower portion of 9), but lack, providing the armature with a groove disposed within the rotor-facing side, and wherein the groove is filled with a material having a larger coefficient of friction than the material composing the armature. However, Spaulding teaches that it is old and well known in the art at the time the invention was made to provide an armature (26) having a groove (54) disposed within a rotor-facing side (right facing side as seen in Figure 10), and wherein the groove is filled with a material (60). The examiner further notes that while Spaulding does not specifically disclose that the material (60) has a larger coefficient of friction than the material composing the armature. Huber further teaches that it is old and well known in the art at the time the invention was made to provide an armature (9) with a groove (8) disposed within a rotor-facing side (inner right side of 9 as seen in Figure 5), and wherein the groove is filled with a material (10) having a larger coefficient of friction than the material composing the armature because the material is formed as rubber (Column 3, Line 30). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the material (60 of Spaulding) with a larger coefficient of friction (by using the rubber material as taught by Huber) than the material composing the armature, depending on the particular material of the armature and since it has been In re Leshin, 125 USPQ 416. In this situation, depending on what material actually forms the armature (see 112 rejection above), the pin (60 of Spaulding) could be formed from a material (i.e. rubber) having a larger coefficient of friction than the material composing the armature. In this situation, by providing a material such as rubber, one could reduce the noise generated during normal operation. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the armature, of Farag, with the known technique of providing an armature having a groove disposed within a rotor-facing side, as taught by Spaulding and/or Huber, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains engagement and resiliently supports the rotor and the armature thereby preventing any unwanted disconnection during normal operation.
Allowable Subject Matter
Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klemm et al. (2009/0102407) disclose a power tool (110) having a clutch assembly (134) that is operable to set a desired torque (paragraph 51 and Figures 1-5) which is movable form an engaged position toward a disengaged position  is composed of a material having a larger coefficient of friction than the material composing the rotor because it is composed of a friction ring (Column 3, Lines 17-25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723